To vacate a verdict and allow a new trial, where, when the testimony was all in and the parties had rested, the court ad*897journed for the day, and the attorney for the plaintiff failed to appear at the adjourned hour to argue the case, which argument the plaintiff desired to have made and requests to charge presented. ;
Granted January 16, 1889.
Held, that the plaintiff has a right to withdraw his case or abandon his suit at any time before taking the verdict of the jury, and that the circuit judge under the circumstances should have directed a non-suit.